Citation Nr: 0806306	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-05 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for carpal tunnel 
syndrome of the left wrist, to include as secondary to 
service-connected right carpal tunnel syndrome with thumb 
ligament repair.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to a disability rating in excess of 30 
percent for right carpal tunnel syndrome with thumb ligament 
repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from February 1985 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted the veteran's 
claim for a disability rating greater than 10 percent for 
right carpal tunnel syndrome with thumb ligament repair, 
assigning a 20 percent rating effective October 15, 2002 (the 
date that VA received the veteran's increased rating claim).  
This decision was issued to the veteran and her service 
representative in March 2002.  The veteran disagreed with 
this decision later in March 2002.  

In a September 2002 rating decision, the RO assigned a 
30 percent rating to the veteran's service-connected right 
carpal tunnel syndrome with thumb ligament repair effective 
October 15, 2001.  Because the rating assigned to the 
veteran's service-connected right carpal tunnel syndrome with 
thumb ligament repair is not the maximum rating available for 
this disability, this claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  The veteran perfected a 
timely appeal in March 2003.

This matter also is on appeal of a December 2004 rating 
decision in which the RO, in pertinent part, essentially 
reopened and denied the veteran's claim of service connection 
for carpal tunnel syndrome of the left wrist, to include as 
secondary to service-connected right carpal tunnel syndrome 
with thumb ligament repair, and also denied the veteran's 
claim of service connection for a right foot disability.  The 
veteran disagreed with this decision in February 2005.  She 
perfected a timely appeal in October 2005.  A Travel Board 
hearing was held at the RO on the veteran's claims in 
September 2007.

The Board notes that, in a July 2003 rating decision, the RO 
denied the veteran's claim of service connection for carpal 
tunnel syndrome of the left wrist, to include as secondary to 
service-connected right carpal tunnel syndrome with thumb 
ligament repair.  In July 2004, the veteran requested that 
this claim be reopened.  As noted above, in the currently 
appealed rating decision issued in December 2004, the RO 
essentially reopened and denied the veteran's claim of 
service connection for carpal tunnel syndrome of the left 
wrist, to include as secondary to service-connected right 
carpal tunnel syndrome with thumb ligament repair.  

The Board notes that it does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the claim of service connection for 
carpal tunnel syndrome of the left wrist, to include as 
secondary to service-connected right carpal tunnel syndrome 
with thumb ligament repair, on a de novo basis, this issue is 
as stated on the title page.

Regardless of the RO's reopening of the claim of service 
connection for carpal tunnel syndrome of the left wrist, to 
include as secondary to service-connected right carpal tunnel 
syndrome with thumb ligament repair, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, at her September 2007 Travel Board 
hearing, the veteran requested special monthly compensation 
for loss of use of the right hand.  Because the RO has not 
adjudicated a claim of entitlement to special monthly 
compensation for loss of use of the right hand, this claim is 
referred to the RO for adjudication in the first instance.

The issue of entitlement to a disability rating in excess of 
30 percent for right carpal tunnel syndrome with thumb 
ligament repair is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's application to reopen a 
previously denied service connection claim for carpal tunnel 
syndrome of the left wrist, to include as secondary to 
service-connected right carpal tunnel syndrome with thumb 
ligament repair, and her service connection claim for a right 
foot disability has been obtained.

2.  In July 2003, the RO denied the veteran's claim for 
service connection for carpal tunnel syndrome of the left 
wrist, to include as secondary to service-connected right 
carpal tunnel syndrome with thumb ligament repair; this 
decision was not appealed.

3.  New and material evidence has not been received since the 
July 2003 RO decision in support of the veteran's claim for 
service connection for carpal tunnel syndrome of the left 
wrist, to include as secondary to service-connected right 
carpal tunnel syndrome with thumb ligament repair.

4.  The veteran does not currently experience any right foot 
disability that is attributable to active service.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision, which denied the veteran's 
claim of service connection for carpal tunnel syndrome of the 
left wrist, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  Evidence received since the July 2003 RO decision in 
support of the claim of service connection for carpal tunnel 
syndrome of the left wrist, to include as secondary to 
service-connected right carpal tunnel syndrome with thumb 
ligament repair, is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  A right foot disability was not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January and November 2002, May 2003, and 
in October 2004, VA notified the veteran of the information 
and evidence needed to substantiate and complete her claims, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the veteran to submit medical evidence, statements 
from persons who knew the veteran and had knowledge of her 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of her claims.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of her claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The October 2004 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for carpal tunnel 
syndrome of the left wrist, to include as secondary to 
service-connected right carpal tunnel syndrome with thumb 
ligament repair, and noted the evidence needed to 
substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the January 2002 letter was issued before the February 
2002 rating decision which assigned a 20 percent rating to 
the veteran's service-connected right carpal tunnel syndrome 
with thumb ligament repair; thus this notice was timely.  The 
October 2004 letter was issued before the December 2004 
rating decision which reopened and denied the veteran's 
service connection claims for carpal tunnel syndrome of the 
left wrist, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair, and 
also denied service connection for a right foot disability; 
thus, the notice also was timely.  Because the veteran's 
claim of service connection for carpal tunnel syndrome of the 
left wrist, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair, is 
not being reopened, and because the service connection claim 
for a right foot disability is being denied, any question as 
to the appropriate disability ratings or effective dates is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

In a July 2003 rating decision, the RO denied the veteran's 
claim of service connection for carpal tunnel syndrome of the 
left wrist, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  The veteran did not disagree with 
this decision and it became final.

The claim of service connection for carpal tunnel syndrome of 
the left wrist, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair, may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen her claim of service connection for 
carpal tunnel syndrome of the left wrist, to include as 
secondary to service-connected right carpal tunnel syndrome 
with thumb ligament repair, in July 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in July 2003 consisted of the veteran's service 
medical records and post-service VA treatment records.  The 
RO noted that the veteran was not treated for carpal tunnel 
syndrome of the left wrist during active service.  The RO 
also noted that, although the veteran had been treated since 
service separation for carpal tunnel syndrome of the left 
wrist, there was no evidence relating this disability to 
active service, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair.  
Thus, the claim was denied.

In July 2004, the veteran applied to reopen her previously 
denied claim of service connection for carpal tunnel syndrome 
of the left wrist, to include as secondary to service-
connected right carpal tunnel syndrome with thumb ligament 
repair.  With respect to the veteran's application to reopen 
this claim, the Board finds that the veteran has submitted 
evidence that is cumulative of other evidence of record, does 
not relate to an unestablished fact, and does not raise a 
reasonable possibility of substantiating this claim.

The newly submitted evidence includes VA clinical records and 
private treatment records.  A review of this evidence shows 
that the only record concerning carpal tunnel syndrome of the 
left wrist is a report of VA outpatient treatment dated in 
July 2003.  At that time, the veteran complained of worsening 
numbness and pain in the left thumb that had lasted for 
4 months.  She reported trouble buttoning shirts and feeling 
small objects.  She also reported that she experienced 
numbness while driving and at night.  Physical examination 
showed a positive tinels sign in the cubital tunnel and 
carpal tunnel nerves, a negative hyperflexion test, positive 
carpal compression, and decreased sensation in the left 
median nerve.  The impression was left carpal tunnel 
syndrome.

The evidence (service medical records and VA clinical 
records) that was of record in July 2003 showed only post-
service treatment for the veteran's carpal tunnel syndrome of 
the left wrist.  Thus, the newly submitted evidence is 
cumulative of evidence already of record.  There is still no 
evidence of in-service treatment for the veteran's carpal 
tunnel syndrome of the left wrist, to include as secondary to 
service-connected right carpal tunnel syndrome with thumb 
ligament repair.  More importantly, there also is still no 
competent evidence in the newly submitted evidence that links 
the veteran's carpal tunnel syndrome of the left wrist to 
active service, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair.

The veteran has contended in lay statements submitted to VA 
and in her September 2007 Travel Board hearing testimony that 
she incurred carpal tunnel syndrome of the left wrist during 
active service, to include as secondary to service-connected 
right carpal tunnel syndrome with thumb ligament repair.  The 
veteran, as a lay person, would not be competent to render a 
probative opinion on a medical matter such as the etiology of 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In 
addition, the veteran's newly submitted statements are 
cumulative of statements that were of record at the time of 
the July 2003 rating decision.

Absent any competent evidence of a nexus between active 
service and the veteran's carpal tunnel syndrome of the left 
wrist, to include as secondary to service-connected carpal 
tunnel syndrome of the right wrist with thumb ligament 
repair, the newly received evidence does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim.  Accordingly, the Board finds that, 
as new and material evidence has not been received, the claim 
of service connection for carpal tunnel syndrome of the left 
wrist, to include as secondary to service-connected carpal 
tunnel syndrome of the right wrist with thumb ligament 
repair, is not reopened.

The veteran also contends that her right foot disability is 
related to active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that she denied any history of foot trouble at her enlistment 
physical examination in October 1983.  A copy of clinical 
evaluation results from her enlistment physical examination 
was not available for review.  On physical examination in 
July 1986, clinical evaluation of the veteran was completely 
normal.  A copy of her separation physical examination was 
not available for review.

A review of the veteran's post-service VA clinical records 
and private treatment records shows no treatment for a right 
foot disability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a right 
foot disability.  Despite the veteran's assertions to the 
contrary, and although a copy of her separation physical 
examination was not available for review, her service medical 
records do not show that she was treated during active 
service for any right foot problems.  Further, there is no 
objective medical evidence that the veteran has been treated 
since her service separation in February 1988 for a right 
foot disability. 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claim for a right foot disability is her own lay 
assertions and September 2007 Travel Board hearing testimony.  
As a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
she has specialized education, training, or experience that 
would qualify her to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Absent medical evidence of in-service treatment for a right 
foot disability or that the veteran currently experiences any 
disability as a result of her claimed right foot disability, 
the Board finds that service connection for a right foot 
disability is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
of service connection for carpal tunnel syndrome of the left 
wrist, to include as secondary to service-connected right 
carpal tunnel syndrome with thumb ligament repair, is not 
reopened.

Entitlement to service connection for a right foot disability 
is denied.


REMAND

The veteran testified credibly at her September 2007 Travel 
Board hearing that her service-connected right carpal tunnel 
syndrome with thumb ligament repair was much more disabling 
than currently evaluated.  Specifically, she testified that 
she experienced "unbearable" nighttime pain in her right 
hand and that there were days when she was unable to use her 
right hand.  She also testified that she was unable to pick 
up anything with her right hand.  A review of the claims file 
shows that, at the veteran's most recent VA examination in 
September 2004, she was able to tie her shoelaces without 
difficulty, fasten buttons, and pick up a piece of paper and 
tear it without difficulty.  Right hand strength was only 
moderately reduced and there was a full range of motion in 
all of the veteran's fingers.  The VA examiner concluded that 
there was no change in the veteran's service-connected right 
carpal tunnel syndrome with thumb ligament repair.  Given the 
veteran's credible testimony at her September 2007 Travel 
Board hearing that her service-connected right carpal tunnel 
syndrome with thumb ligament repair had worsened, and given 
the length of time since her most recent VA examination, the 
Board finds that, on remand, the veteran should be scheduled 
for an updated VA examination to determine the current nature 
and severity of her service-connected right carpal tunnel 
syndrome with thumb ligament repair.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated her for right carpal tunnel 
syndrome with thumb ligament repair in 
recent years.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Thereafter, schedule the veteran for 
VA examination(s) for the purpose of 
ascertaining the current nature and 
severity of her service-connected right 
carpal tunnel syndrome with thumb ligament 
repair.  The claims folder must be made 
available to the examiner(s) for review.

Based on the examination and review of the 
record, the examiner(s) should determine 
whether the veteran's service-connected 
right carpal tunnel syndrome with thumb 
ligament repair is manifested by severe 
incomplete paralysis of the median nerve 
or by complete paralysis, with the hand 
inclined to the ulnar side, the index and 
middle fingers more extended than normal, 
considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of 
the hand (ape hand), incomplete and 
defective pronation, an absence of flexion 
of the index finger and feeble flexion of 
the middle finger, an inability to make a 
fist, the index and middle fingers 
remaining extended, an inability to flex 
the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at 
right angles to the palm, weakened wrist 
flexion, or pain with trophic 
disturbances.

3.  After completion of the foregoing, 
readjudicate the claim of entitlement to a 
disability rating in excess of 30 percent 
for right carpal tunnel syndrome with 
thumb ligament repair.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


